Citation Nr: 0842794	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for depression, claimed 
as secondary to diabetes mellitus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the North Little Rock, 
Arkansas Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In a June 2004 decision, the RO 
denied service connection for diabetes mellitus and 
hypertension.  In a September 2004 rating decision, the RO 
denied service connection for depression, claimed as 
secondary to diabetes mellitus, and denied a TDIU rating.

The Board remanded the claims in August 2006.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  A claim for 
service connection for PTSD was previously before the Board.  
In a March 2008 rating decision subsequent to the Board 
remand, the RO granted service connection for PTSD.  
Therefore, that claim is no longer pending.  The RO granted a 
disability rating of 100 percent for the veteran's PTSD.  

The veteran's claim to reopen a claim for service connection 
for diabetes mellitus, and his claim for service connection 
for depression secondary to diabetes mellitus, are both 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  The Court reversed a decision of the 
Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas, and has appealed this case 
to the United States Court of Appeals for the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  The veteran's 
claim to reopen a claim for service connection for diabetes 
mellitus, and his claim for service connection for depression 
secondary to diabetes mellitus, are both subject to this 
stay, and adjudication of those claims therefore must be 
deferred. 


FINDINGS OF FACT

1.  Evidence received since November 2002 does not help to 
show hypertension during service or the year following 
service, and does not raise a reasonable possibility of 
substantiating a claim for service connection for 
hypertension.

2.  The 100 percent schedular rating for the service-
connected PTSD precludes assignment of a TDIU.


CONCLUSIONS OF LAW

1.  The evidence received since November 2002 is not new and 
material to the claim for service connection for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107, 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.156 
(2008).

2.  The 100 percent schedular rating for service-connected 
PTSD precludes assignment of a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertension

In August 1984, the veteran submitted a claim for service 
connection for several disabilities, including hypertension.  
In a September 1984 rating decision, the RO denied service 
connection for hypertension.  A rating decision becomes final 
when a claimant does not file a notice of disagreement (NOD) 
within one year after a decision is issued.  38 U.S.C.A. 
§ 7105.  The veteran did not file an NOD with the RO's 
September 1984 rating decision; and that decision became 
final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The veteran submitted a claim to reopen the claim for service 
connection for hypertension in July 2002.  In a November 2002 
rating decision, the RO denied reopening of the claim.  The 
veteran did not file an NOD with the November 2002 rating 
decision.  In February 2004, the veteran again requested to 
reopen a claim for service connection for hypertension.  The 
RO denied that request in a June 2004 rating decision.  The 
veteran appealed the June 2004 rating decision.  

Under the regulations, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claim for service connection for hypertension was the 
November 2002 rating decision.  The Board will consider 
whether new and material evidence has been submitted since 
that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including hypertension, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The evidence that was associated with the claims file in 
November 2002 included service medical records and private 
medical records.  In the veteran's service medical records, 
outpatient treatment notes are silent for complaints or 
findings of high blood pressure.  The veteran's blood 
pressure was within normal limits on medical examinations at 
entrance to service in July 1968 and separation from service 
in June 1970.  The claims file contained records of treatment 
of the veteran at the St. Vincent Family Clinic in Little 
Rock, Arkansas.  Treatment notes from 1998 to 2002 show that 
the veteran had hypertension, controlled by medication.  
Those records do not address the date of onset or diagnosis 
of the veteran's hypertension.

The evidence that has been added to the claims file since 
November 2002 includes records of VA medical treatment of the 
veteran, written statements from the veteran, and testimony 
from the veteran and his wife at a Board hearing.  Records of 
VA medical treatment of the veteran in 2003 to 2006 reflect 
that he was on medication for hypertension.  Those records do 
not indicate when the veteran's hypertension was first found.  
In an August 2004 statement, the veteran indicated that he 
was first diagnosed with hypertension soon after service, 
probably within the period that warrants a presumption of 
service connection.

In April 2006, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
reported that he had hypertension.  The veteran's wife stated 
that the veteran had been taking medications for hypertension 
for at least 20 years.  The veteran indicated that in 1970, a 
few months after service, he received VA hospital treatment 
for a peptic ulcer.  He stated that during that 
hospitalization he was told that he had a peptic ulcer, but 
was not told his blood pressure readings.

In August 2006, the Board remanded the hypertension claim to 
the RO to seek additional evidence.  The Board instructed the 
RO to seek records of VA medical treatment of the veteran 
from 1970 forward.  The RO obtained additional records of VA 
treatment of the veteran in 2004 to 2006.

The evidence that has been added to the claims file since 
November 2002 confirms that the veteran has longstanding 
hypertension; but does not show more precisely when the 
veteran's hypertension began or was diagnosed.  No 
hypertension was found on the veteran's service separation 
examination.  Despite a search for earlier VA medical 
records, no records from the years immediately following the 
veteran's service have been obtained.  The added evidence, 
even in combination with the earlier evidence, does not help 
to show that the veteran's hypertension was diagnosed during 
the year following his service.  The new evidence, then, does 
not relate to the unestablished fact that is most necessary 
to substantiate the claim for service connection for 
hypertension.  The combined evidence does not raise a 
reasonable possibility of substantiating the claim.  VA has 
not received since November 2002 evidence that is both new 
and material to the claim; so the claim is not reopened.


TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).

VA's General Counsel determined that if VA has found a 
veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to a rating schedule, there is no need, and no 
authority, to otherwise rate that veteran totally disabled on 
any other basis.  VA's General Counsel has determined that, 
because both a 100 percent disability schedular rating and a 
total disability rating awarded pursuant to 38 C.F.R. § 
4.16(a) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disability under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99 (June 7, 1999).

As noted in the Introduction, during the course of this 
appeal, the RO assigned a 100 percent schedular evaluation is 
warranted for the veteran's PTSD.  Thus, pursuant to the 
holding in VAOPGCPREC 6-99, consideration of a total rating 
based on unemployability under 38 C.F.R. § 4.16(a) is no 
longer warranted.  The appeal as to this issue is dismissed 
as moot.  See Smith v. Brown, 10 Vet. App. 330 (1997).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of the veteran's claim to reopen a claim for 
service connection for hypertension, the RO provided the 
veteran appropriate pre-adjudication notice in a letter dated 
in May 2004.  That letter notified the veteran of the 
evidence and information that was necessary to reopen the 
claim, and the evidence and information that was necessary to 
establish service connection for hypertension.

With respect to the hypertension claim, VA has obtained 
service medical records, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  VA need not conduct an examination or obtain a 
medical opinion regarding the likely etiology of the 
veteran's hypertension.  VA's duty under 38 C.F.R. 
§ 3.159(c)(4) to obtain a medical examination or opinion 
applies to a claim to reopen only if new and material 
evidence is received.  VA has substantially complied with the 
notice and assistance requirements; and the veteran is not 
prejudiced by a decision on that claim at this time.




	(CONTINUED ON NEXT PAGE)



ORDER

The claim for service connection for hypertension is not 
reopened.

The appeal of entitlement to a TDIU rating is dismissed. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


